                                                                                   I    I      E
                   IN THE UNITED STATES DISTRICT COURT
                                                                                   FEB - 6 2DI9
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division
                                                                              CLERK, U.S. DISTRICT COURT
                                                                                    RICHMOND. VA

HUGH ROYAL EPFS,

      Plaintiff,

V.                                                   Civil Action No. 3:17CV646-HEH


DR.KATHERINE LAYBOURNE,
MD,etal.

       Defendants.


                                MEMORANDUM OPINION
                                (Dismissing Bivens Action)

       Hugh Royal Epps, a federal inmate proceeding pro se and informa pauperis, filed

this Bivens^ action. The matter is before the Court for evaluation pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A.

                           I.     PRELIMINARY REVIEW

       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action(1)"is frivolous" or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28

U.S.C. § 1915A. The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay V. Yates, 809 F. Supp. 417,427(E.D. Va. 1992)(quoting              v. Williams, 490




 Bivens v. Six Unknown Named Agents ofFed. Bureau ofNarcotics, 403 U.S. 388(1971).
U.S. 319, 327(1989)). The second standard is the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6)tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits ofa claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari,7 F.3d 1130,1134(4th

Cir. 1993); see also Martin,980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly,550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

Gibson,355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements ofa

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A
claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that die defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing BellAtl. Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of[his or] her claim." Bass v. E.I. DuPont de Nemours

& Co., 324 F.Sd 761,765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d

193,213(4th Cir. 2002);lodice v. United States, 289 F.3d 270,281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d

1147,1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop,sua

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock v. Carroll, 107 F.3d 241,243(4th Cir. 1997)(Luttig, J.,

concurring); Beaadettv. City ofHampton,775 F.2d 1274, 1278(4th Cir. 1985).

                II.    SUMMARY OF PLAINTIFF'S ALLEGATIONS

       In his Particularized Complaint(ECF No. 22-2),Epps names as Defendants Dr.

Katherine Layboume, Dr. Mark Diccocco, and "Unknown Medical Staff and alleges the

following:^

             6.     In February 2009, Plaintiff informed the FCC Petersburg
       medical staff of his serious lower back problems stemming from a work-
       related injury prior to his incarceration.
              7.      When Plaintiff made the prison medical staff aware of his
       ongoing medical condition, he also informed them that two medications ~
       Flexil and Naproxen ~ were currently offering him the relief he needed.
              8.     On September 16, 2010, Plaintiffs back gave out, and he
       collapsed. He was in significant pain and could not stand on his own,so he

^ The Court utilizes the pagination assigned to Epps's Particularized Complaint by the CM/ECF
docketing system. The Coxrrt corrects the capitalization, spelling, and punctuation and omits the
emphasis in the quotations from the Particularized Complaint.
was taken to medical. At medical, he was given an injection in his left arm
to reduce his pain and [they] told him they were scheduling him for an MRI
scan to determine the best treatment plan for his back condition.
        9.     Following this occurrence. Plaintiff began losing feeling in his
left leg.
        10. An MRI scan was given, and the Plaintiff was seen by
contractor Dr. Prakash, who gave Plaintiff a steroid injection to temporarily
treat his pain and evaluated the MRI. He then told Plaintiff that it was his
opinion that he needed immediate surgery to help his lower back issues.
        11. Plaintiff was later told by prison medical staffthat he had been
scheduled for surgery as recommended by Dr. Prakash.
        12. When Plaintiff was taken to Colonial Orthopaedics where Dr.
Prakash performs such surgeries for the surgery. Dr. Prakash suddenly
reversed course, canceled the surgery, and gave Plaintiff only another
epidural steroid injection for his pain. Plaintiffbelieves that Dr.Prakash was
instructed by prison medical staff whose name(s) is/are unknown to him to
forego the surgery and go with a less effective means oftreatment.
       13. The injection temporarily masked the pain, but it ultimately
returned even worse, and Plaintiff began experiencing numbness in both his
left and right legs.
       14.    On April 5, 2011, prison medical staff member Vicardiur
Factora, MLP recorded,"Patient was seen in Orthopedic clinic on 3/31/2011
following MRI of LS spine. Report stated central canal stenosis wifti
compression of the thecal sac secondary to posterior disc protusion.
Impression—Lumbar radiculopathy; Recommendation—Pt will need surgery
with lumbar decompression and fusion and muscle relaxants."
      15. In that same record, Mr. Factora also recorded a "due date" of
4/29/2011 for "Orthopedic Surgery" and listed the "Reason for Request":
"Speciality procedure off-site—This patient has a [history] of chronic back
pain; MRI of the LS spine showed central stenosis with compression of the
thecal sac secondary to posterior disc protusion of the L4-L5
Recommendation— Pt. will need surgery with L4-L5 decompression and
fusion and muscle relaxants."
        16. To date, seven (7) years later, that recommended surgery has
still not been performed, and Plaintiff still suffers with extreme lower back
pain and numbness of his legs.
       17. Instead ofthe recommended surgery, several temporary-relief
epidural injections have been given instead, always leaving Plaintiffin more
pain when the medicine from the steroid wears off.
       18. Defendant Drs. Katherine Layboume and Mark Diccocco,MD
have a legal responsibility to ensure all inmates imder their care receive
necessary medical treatment and treatment of chronic pain. Because a
specialist (Dr. Prakash) recommended immediate surgery back in 2011 to
       relieve Plaintiffs chronic pain and issues of numbness, and this surgery has
       still not been performed more than seven years later ~ leaving Plaintiff in
       unnecessary and undue pain all these years ~ Drs. Layboume and Diccocco
       ~ the treating physicians(and Clinical Director) ofthe inmates at the prison
       where Plaintiff is housed ~ are inflicting cruel and unusual punishment on
       plaintiff in violation of his Eighth Amendment rights to be free from such
       and are liable for damages
              19.      The prison medical staff member(s) whose name(s) is/are
       unknown to Plaintiffthat schedule such surgeries and have instead scheduled
       only epidural injections for temporary relief of pain instead of the surgery
       are also liable for inflicting cruel and unusual punishment on Plaintiff in
       violation of his Eighth Amendment rights to be free from the same....

(Part. Compl. 2-4(second alteration in original).)^ Epps asks the Court to "order prison

medical staffto expedite the specialist-recommended surgery" or award monetary

damages. (Jd. at 4.)

                                      III.   ANALYSIS


       To allege an Eighth Amendment claim, an inmate must allege facts that indicate

(1)objectively the deprivation suffered or harm inflicted "was 'sufficiently serious,' and
(2)that subjectively the prison officials acted with a 'sufficiently culpable state of
mind.'" Johnson v. Quinones, 145 F.3d 164,167(4th Cir. 1998)(quoting Wilson v.

Setter, 501 U.S. 294,298(1991)). With respect to the denial of adequate medical care,"a

prisoner must allege acts or omissions sufficiently harmfiil to evidence deliberate

indifference to serious medical needs." Estelle v. Gamble,429 U.S. 97, 106(1976). A

medical need is "serious" if it "'has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the


3 Plaintiffindicates in the header at the top of his Particularized Complaint"(Negligence,
Negligence Per Se, Gross Negligence, Violation ofEighth Amendment Rights)," however,in the
body ofthe Particularized Complaint,Plaintiff only identifies an Eighth Amendment claim.
(Part. Compl. 2.)
necessity for a doctor's attention.'" Iko v. Shreve, 535 F.3d 225,241 (4th Cir. 2008)

{a^oimg Henderson v. Sheahan, 196 F.3d 839,846(7th Cir. 1999)).

       The subjective prong requires the plaintiff to allege facts that indicate a particular

defendant acted with deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 837

(1994). "Deliberate indifference is a very high standard—a. showing of mere negligence

will not meet it." Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999)(citing Estelle v.

Gamble,429 U.S. 97,105-06(1976)).

      [A]prison official cannot be found liable under the Eighth Amendment for
      denying an inmate humane conditions of confinement unless the official
      knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware offacts from which the inference could be drawn
       that a substantial risk of serious harm exists, and he must also draw the
       inference.


Farmer, 511 U.S. at 837. Farmer teaches "that general knowledge offacts creating a

substantial risk of harm is not enough. The prison official must also draw the inference

between those general facts and the specific risk of harm confronting the inmate."

Quinones, 145 F.3d at 168 (citing Farmer,511 U.S. at 837);see Rich v. Bruce, 129 F.3d

336, 338(4th Cir. 1997)(stating same). Thus, to survive a motion to dismiss, the

deliberate indifference standard requires a plaintiffto assert facts sufficient to form an

inference that "the official in question subjectively recognized a substantial risk of harm"

and "that the official in question subjectively recognized that his actions were

'inappropriate in light ofthat risk.'" Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303

(4th Cir. 2004)(quoting Rich, 129 F.3d at 340 n.2).
       A.     Defendants Laybourne and Diccocco

       In order to state a viable claim under Bivens, a plaintiff must allege that a person

acting under color offederal authority deprived him or her ofa constitutional right or ofa

right conferred by a law ofthe United States. See Williams v. Burgess, No. 3;09CV115,

2010 WL 1957105, at *2(E.D. Va. May 13, 2010)(citing Goldstein v. Moatz, 364 F.3d

205,210 n.8(4th Cir. 2004)), qff'dper curiam. No. 10-6798,2011 WL 3664279, at *1

(4th Cir. Aug. 22, 2011). "Government officials may not be held liable for the

unconstitutional conduct oftheir subordinates under a theory ofrespondeat superior"

Ashcroft V. Iqbal, 556 U.S.662,676(2009). "Because vicarious liability is inapplicable

to Bivens... suits, a plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the Constitution." Id.', see

Trulockv. Freeh, 275 F.3d 391,402(4th Cir. 2001)(noting that liability in a civil rights

case is "personal, based upon each defendant's own constitutional violations").

       The sum ofEpps's Particularized Complaint is that in 2011,an orthopedist

recommended that he have surgery on his back, and more than seven years later, he has

not had the recommended surgery. Epps fails to state an Eighth Amendment claim

because he alleges that Defendants Laybourne and Diccocco are liable for this seven-year

delay under a theory ofsupervisory liability. Although he characterizes Defendants

Laybourne and Diccocco as a "treating physicians(and Clinical Director) ofthe inmates

at the prison where Plaintiff is housed"(Part. Compl.^ 18), he fails to allege any facts

that suggest that either defendant had any direct involvement or personal responsibility in

the deprivation of his rights. Epps's vague allegations do not plausibly suggest that
Defendants Layboume and Diccocco are personally responsible for the alleged conduct.

Iqbal, 556 U.S. at 678(citingBell Atl. Corp., 550 U.S. at 556).

       Moreover, Epps alleges no facts that would indicate that Defendants Layboume or

Diccocco as supervisors,"knew of a deprivation and 'approved it, tumed a blind eye to it,

failed to remedy it, or in some way personally participated.'" Oakley v. Cowan, 187 F.

App'x 635,638(7th Cir. 2006)(some intemal quotation marks omitted)(quoting

Johnson v. Snyder,444 F.3d 579, 584(7th Cir. 2006)). "Absent direct participation,

there must at least be[some factual allegations] that the defendants 'acquiesced in some

demonstrable way' in the alleged violation." Id.(quoting Palmer v. Marion Cty., 327

F.3d 588, 594(7th Cir. 2003)). Epps's vague allegations fall short of permitting the

conclusion that Defendants Layboume and Diccocco were aware ofan excessive risk to

Epps's health or safety and ignored that risk. Parrish ex rel. Lee, 372 F.3d at 303

(quoting Rich, 129 F.3d at 340 n.2). As such, Epps's limited factual allegations against

Defendants Layboume and Diccocco fail to "produce an inference of liability strong

enough to nudge the plaintiffs claims 'across the line from conceivable to plausible.'"

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 256(4th Cir. 2009)

(quoting Iqbal, 556 U.S. at 683). Epps fails to allege sufficiently that Defendants

Layboume and Diccocco actually perceived that Epps faced a substantial risk of harm

from the medical care or lack of medical care he received. Thus, Epps fails to allege

facts sufficient to state an Eighth Amendment claim against Defendants Layboume and

Diccocco.
       B.     Unknown Prison Medical Staff Members


       Epps also faults unknown prison medical stafffor failing to schedule back surgery

and providing him instead with only epidural steroid injections to treat the pain. (Part.

Compl.If 19.) As a preliminary matter, Epps makes no effort to identify the individuals

who were responsible for this alleged constitutional deprivation although that information

should have been available to him with minimal effort. Epps also fails to identify with

any specificity who refused to schedule the surgery, who instead ordered the epidural

injections, or how the failure to schedule the surgery has resulted in injury. Cf. Grieveson

V. Anderson, 538 F.Sd 763,778(7th Cir. 2008)(explaining that "[vjague references to a

group of'defendants,' without specific allegations tying the individual defendants to the

alleged unconstitutional conduct, do not raise a genuine issue of material fact with respect

to those defendants"{cWmg Alejo v. Heller, 328 F.3d 930,936(7th Cir. 2003))).

Moreover, Epps's allegations against these unknown prison medical staff are nothing

more than speculation. Epps suggests that Dr. Prakash first recommended surgery, and

then,"Dr. Prakash suddenly reversed course ...[and] Plaintiff believes that Dr. Prakash

was instructed by prison medical staff whose name(s)is/are unknown to him to forego

the surgery." (Part. Compl.^ 12.)^* Again, Epps's limited factual allegations against the

unknown prison medical stafffail to "produce an inference ofliability strong enough to


 Any claim against unknown staff members for cancelling the surgery would also be barred by
the statute oflimitations. Per Epps Particularized Complaint, unknown medical staff allegedly
cancelled his surgery in 2011, and Virginia has a two-year statute oflimitations for personal
injury actions that is borrowed by the federal courts. Nasim v. Warden,64 F.3d 951,955 (4th
Cir. 1995); Va. Code Ann. § 8.01-243(A)(West 2019). Thus, Epps was required to bring such a
claim for the cancellation of his surgery no later than 2013. Epps fails to explain why he waited
until 2017 to bring his claim that his surgery was cancelled.
nudge the plaintiffs claims 'across the line from conceivable to plausible.'" Nemet

Chevrolet, Ltd., 591 F.3d at 256(quoting Iqbal, 556 U.S. at 683). Epps's vague

allegations fail to state a plausible claim for relief against these unknown individuals.

                                  IV.    CONCLUSION

       Because Epps fails to allege sufficiently an Eighth Amendment claim in his

Particularized Complaint, his claims and the action will be dismissed without prejudice.

       An appropriate Order will accompany this Memorandum Opinion.




                                                            /s/
                                   HENRY E. HUDSON
Date:    S                          SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




                                             10
